Case 3:19-cv-17272-MAS-ZNQ Document 30 Filed 01/21/20 Page 1 of 3 PageID: 335



Edward F. Behm, Jr.                      Richard L. Brophy*
ARMSTRONG TEASDALE LLP                   Zachary C. Howenstine*
Attorney I.D. No. 017972002              Margaret R. Szewczyk*
2005 Market Street                       Michael W. Carwin*
29th Floor, One Commerce Square          ARMSTRONG TEASDALE LLP
Philadelphia, PA 19103                   7700 Forsyth Blvd., Suite 1800
Telephone: 267.780.2000                  St. Louis, Missouri 63105
Fax: 215.405.9070                        Telephone: 314.621.5070
                                         Fax: 314.621.5065
                                         *Pro Hac Vice Forthcoming

                                         Attorneys for Defendants


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UMG RECORDINGS, INC., et al.,               No. 3:19-cv-17272-MAS-ZNQ
            Plaintiffs,                     ORAL ARGUMENT REQUESTED
      vs.
                                            NOTICE OF MOTION TO DISMISS
RCN TELECOM SERVICES, LLC, et               PLAINTIFFS’ AMENDED
al.,                                        COMPLAINT

            Defendants.


TO: ALL COUNSEL OF RECORD

      PLEASE TAKE NOTICE that on a date and time set by the Court, the

undersigned, counsel for Defendant Patriot Media Consulting, LLC (“Patriot”),

shall, before the Honorable Michael A. Shipp, United States District Judge for the

District of New Jersey, at the Clarkson S. Fisher Building and U.S. Courthouse,

402 East State Street, Trenton, NJ, move for dismissal of Plaintiffs’ Amended
Case 3:19-cv-17272-MAS-ZNQ Document 30 Filed 01/21/20 Page 2 of 3 PageID: 336



Complaint in the above-captioned action for the reasons set forth in the

accompanying Memorandum of Law.

      Pursuant to Local Civil Rules 7.1(b)(4) and 78.1(b), Patriot respectfully

requests that the Court hold oral argument on this Motion.



Dated: January 21, 2020

                                             /s/Edward F. Behm, Jr.
                                             Edward F. Behm, Jr.
                                             ARMSTRONG TEASDALE LLP
                                             Attorney I.D. No. 017972002
                                             2005 Market Street
                                             29th Floor, One Commerce Square
                                             Philadelphia, PA 19103
                                             Telephone: 267.780.2000
                                             Fax: 215.405.9070
                                             ebehm@armstrongteasdale.com

                                             Richard L. Brophy*
                                             Zachary C. Howenstine*
                                             Margaret R. Szewczyk*
                                             Michael W. Carwin*
                                             ARMSTRONG TEASDALE LLP
                                             7700 Forsyth Blvd., Suite 1800
                                             St. Louis, Missouri 63105
                                             Telephone: 314.621.5070
                                             Fax: 314.621.5065
                                             rbrophy@armstrongteasdale.com
                                             zhowenstine@armstrongteasdale.com
                                             mszewczyk@armstrongteasdale.com
                                             mcarwin@armstrongteasdale.com
                                             *Pro Hac Vice Forthcoming

                                             Attorneys for Defendants



                                         2
Case 3:19-cv-17272-MAS-ZNQ Document 30 Filed 01/21/20 Page 3 of 3 PageID: 337




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of January, 2020, I caused a copy of the

foregoing Notice of Motion to Dismiss Plaintiffs’ Amended Complaint to be

served upon all counsel of record via ECF notification.



                                             By:    /s/ Edward F. Behm
                                                    Edward F. Behm




                                         3
